DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 5-8 are currently pending.

Response to Arguments
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive. 
The applicant argues that Mori discloses cleaning SiO2 by using ClF3 at 400°C to 600°C. This argument is not persuasive since Mori also teaches the use of a monofluorohalogen gas such as ClF for removing SiO2 deposits attached to an interior of a thin-film forming apparatus (page 2, lines 12-15, English Translation).

In addition, the applicant argues that “the English Translation of Mori is a machine translation and for which passages cited and relied upon by the examiner is not a good translation”. However, the applicant does not provide any evidence that the machine translation is not “a good translation” and/or errors in the translation. The MPEP states that an examiner may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document and that a request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing 

Furthermore, the applicant argues that the carbon material disclosed by Mori is coated with quartz glass or SiC to prevent damages by ClF because Mori teaches that carbon will be damaged by ClF, and that the carbon material is not exposed to ClF since it is protected by quartz glass or SiC.
Please, note that the claims do not require the Si-containing deposit be directly attached to graphite (C), alumina (Al2O3) or aluminum nitride (AlN). The claims require the limitations of “removing a Si-containing deposit attached to an interior of a processing room or processing vessel” and “a material of the interior of the processing room or processing vessel comprises at least one selected from the group of graphite (C), alumina (Al2O3) and aluminum nitride (AlN)”. In addition, the applicant does not provide any evidence of the statement “Mori teaches that carbon will be damaged by ClF”.
Mori teaches a cleaning method for removing SiO2 deposits attached to an interior of a thin-film apparatus, wherein the thin-film apparatus can be made of a material such as carbon coated with SiC (English Translation, page 3, lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Mori’s method for removing for removing SiO2 deposits from an interior of a processing room or processing vessel comprising graphite (C) with a reasonable expectation of success, since Mori teaches a cleaning method for removing SiO2 deposits attached to an interior of a thin-film 

Moreover, the applicant argue that Mori does not teach or suggest that the purpose or advantage of the present invention in which a film composed mainly of unwanted silicon is removed without damaging the interior of the vessel.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Furthermore, it is noted that the features upon which the applicant relies (e.g., a film composed mainly of unwanted silicon is removed without damaging the interior of the vessel) are not recited in the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JPH04181734 to Mori (hereinafter “Mori”).
Regarding claim 1, Mori teaches a cleaning method for removing SiO2 deposits attached to an interior of a thin-film forming apparatus comprising the steps of introducing ClF into the apparatus at a temperature from 400°C to 800°C (page 2, English Translation). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 
Mori does not explicitly teach that a material of the interior of the processing room or processing vessel comprises at least one selected from the group consisting of graphite (C), alumina (Al2O3) or aluminum nitride (AlN).
However, when faced with the need for removing SiO2 from a processing room or processing vessel, wherein a material of the interior of the processing room or processing vessel comprising graphite, the skilled artesian would have found it obvious to perform the Mori method wherein the interior of the processing room or processing vessel comprises graphite with a reasonable expectation of success, since Mori teaches a cleaning method for removing SiO2 deposits attached to an interior of a thin-film forming apparatus (page 2, English Translation), wherein the apparatus comprises carbon (English translation, page 3, lines 22-24).  

Regarding claims 5 and 6, Mori does not explicitly teach that the etching rate of SiO2 is 200nm/min or higher.
However, since the processing conditions and cleaning steps disclosed by Mori are similar to those instantly claimed, it would be reasonably expected that the Mori’s etching rate of SiO2 is 200nm/min or higher as instantly claimed.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JPH04181734 to Mori (hereinafter “Mori”) in view of US 5,616,208 to Lee (hereinafter “Lee”).
Regarding claim 7, Mori does not explicitly teach that a material of the processing room or processing vessel comprises alumina (Al2O3). 
Lee teaches a method for cleaning a processing apparatus from deposits such as SiO2 using a ClF-based gas (column 7, lines 3-6, and column 36, lines 37-41). Lee teaches materials which can be used on a ClF-based atmosphere, since they have high resistance of corrosion with respect to ClF-based gas (column 24, lines 4-5 and table 1). Lee discloses that alumina (Al2O3) is a material with a high resistance of ClF-based gas at a temperature of 400°C (column 24, lines 4-5 and table 1).
When faced with the need for removing SiO2 deposits from a processing room or processing vessel comprising a material such as alumina (Al2O3), the skilled artisan would have found it ordinary to perform the method disclosed by Mori with a reasonable expectation of success, since Mori teaches a method for removing SiO2 deposits from a processing apparatus by introducing ClF gas at a temperature from 400°C to 800°C (English Translation, page 3, lines 8-10), and Lee teaches materials which can be used on a ClF-based atmosphere, since they have high resistance of corrosion with respect to ClF-based gas (column 24, lines 4-5 and table 1), materials such as alumina (Al2O3), which has a high resistance of ClF-based gas at a temperature of 400°C (column 24, lines 4-5 and table 1).

Regarding claim 8, Mori does not explicitly teach that a material of the processing room or processing vessel comprises aluminum nitride (AlN). 
Lee teaches a method for cleaning a processing apparatus from deposits such as SiO2 using a ClF-based gas (column 7, lines 3-6, and column 36, lines 37-41). Lee teaches materials which can be used on a ClF-based atmosphere, since they have high 
When faced with the need for removing SiO2 deposits from a processing room or processing vessel comprising a material such as aluminum nitride (AlN), the skilled artisan would have found it obvious to perform the method disclosed by Mori with a reasonable expectation of success, since Mori teaches a method for removing SiO2 deposits from a processing apparatus by introducing ClF gas at a temperature from 400°C to 800°C (English Translation, page 3, lines 8-10), and Lee teaches materials which can be used on a ClF-based atmosphere, since they have high resistance of corrosion with respect to ClF-based gas (column 24, lines 4-5 and table 1), materials such as aluminum nitride (AlN), which has a high resistance of ClF-based gas at a temperature of 400°C (column 24, lines 4-5 and table 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A.I.R/           Examiner, Art Unit 1714              

/ERIC W GOLIGHTLY/           Primary Examiner, Art Unit 1714